DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the expiration date of the full statutory term of prior U.S. Patent No. 9,270,895, U.S. Patent No. 9,615,038, U.S. Patent No. 10,079,984, U.S. Patent No. 10,694,122, have been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Max Colice on 9/28/2021.

The application has been amended as follows: 

CLAIMS
	Claims 6, 12, 18 have been amended as follows.

concatenating k bits of the first count with at least l bits of the second count to form a third count, where k and l are positive integers,            
                 
                k
                ≦
                m
                ,
                 
                 
                l
                ≦
                m
            
        , and             
                l
                +
                k
                ≧
                m
                +
                1
            
        ; and
forming the representation of the scene based at least in part on the third count.

12.         (Currently Amended) The system of claim 7, wherein the processor is configured to generate the representation of the scene by:      
concatenating k bits of the first count with at least l bits of the second count to form a third count, wherein k and l are positive integers,            
                 
                k
                ≦
                m
                ,
                 
                 
                l
                ≦
                m
            
        , and             
                l
                +
                k
                ≧
                m
                +
                1
            
        ; and
forming the representation of the scene based at least in part on the third count.

18.           (Currently Amended) The system of claim 13, wherein the processor is configured to generate [[the]] a representation of the scene by:
determining that the difference between at least one of the respective first counts and at least one of the respective second counts is greater than a threshold value;
scaling the at least one of the respective first counts; and
concatenating bits of the at least one of the respective first counts with bits of the at least of the respective second counts to yield the representation of the scene.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 7, the prior art of the record fails to show or fairly suggest a system for generating a representation of a scene, the system comprising:
a processor, operably coupled to the m-bit counter, to generate the representation of the scene based at least in part on the first count, the second count, the first gain level, and the second gain level, the representation of the scene having a bit depth greater than m bits, in combination  with other claim limitations.
Claims 8-12 are allowed as being dependent from claim 7.

Claim 1 is a method claim corresponds to apparatus claim 7; therefore, claim 1 is allowed for the same reasons given in claim 7.
Claims 2-6 are allowed as being dependent from claim 1.

Regarding claim 13, the prior art of the record fails to show or fairly suggest a system for imaging a scene, the system comprising:
a processor operably coupled to the counter array and configured to identify motion in the scene based on the respective first counts and the respective second counts and to shift counts among counters in the counter array responsive to the motion, in combination  with other claim limitations.
Claims 14-18 are allowed as being dependent from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        9/28/2021